Filed pursuant to 424(b)(5) Registration No. 333-183689 The information contained in this preliminary prospectus supplement is not complete and may be changed. This preliminary prospectus supplement and the accompanying prospectus are not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATEDNOVEMBER 14, 2012 PROSPECTUS SUPPLEMENT (To Prospectus dated September 12, 2012) Shares YOU On Demand Holdings, Inc. Common Stock We are offering to sell shares of our common stock pursuant to this prospectus supplement and the accompanying prospectus. Our common stock is quoted on the Nasdaq Capital Market under the symbol “YOD.” The last reported sale price of our common stock on November 13, 2012 was $3.45 per share. Investing in our common stock involves a high degree of risk. Please read “Risk Factors” beginning on page S-13 of this prospectus supplement. The aggregate market value of our outstanding common stock held by non-affiliates is $26,128,879 based on 11,827,827 shares of outstanding common stock, of which 7,573,588 are held by non-affiliates, and a per share price of $3.45 based on the closing sale price of our common stock on November 13, 2012. We have not offered any securities pursuant to General Instruction I.B.6. of Form S-3 during the prior 12 calendar month period that ends on and includes the date of this prospectus. Per Share Total Public Offering Price $ $ Underwriting Discounts and Commissions(1) $ $ Proceeds to us (before expenses) $ $ (1) Does not include reimbursement of certain underwriter expenses. For a full description of all items of value to be paid to the underwriters, see “Underwriting—Conflict of Interest”. We have agreed to pay to the underwriters a fee equal to 8% of the aggregate sales price of the shares of our common stock sold in this offering, which fee is to be paid by means of a discount from the offering price to purchases in the offering. In addition, we have agreed to reimburse the underwriter for all of its agreed-upon, actual and out-of-pocket expenses, including but not limited to reasonable and documented travel, legal fees and other expenses (up to a maximum of $90,000 for all legal fees), incurred in connection with the offering, whether or not the offering is completed, subject to presentation of appropriate documentation evidencing such out-of-pocket expenses. In the event that our agreement with the underwriter is terminated prior to the consummation of this offering, the underwriter will only be entitled to the reimbursement of out-of-pocket expenses. Delivery of the shares of common stock is expected to be made on or about , 2012. We have granted the underwriters an option for a period of 30 days to purchase an additional shares of our common stock from us to cover overallotments, if any. If the underwriters exercise this option in full, the total underwriting discounts and commissions will be $ and our total proceeds before expenses, will be $. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Chardan Capital Markets LLC National Securities Corporation
